UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7768



RICHARD WILLIAM BRESEE, SR.,

                                            Plaintiff - Appellant,

          versus

JON GALLEY, Warden,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
95-495-PJM)


Submitted:   January 30, 1996             Decided:   April 10, 1996


Before LUTTIG and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Richard William Bresee, Sr., Appellant Pro Se. Charles Wellington
Thompson, Jr., County Attorney, Linda B. Thall, Senior Assistant
County Attorney, David Eugene Stevenson, COUNTY ATTORNEY'S OFFICE,
Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Bresee v. Galley, No. CA-95-495-PJM (D. Md. Oct. 13, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2